DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11-17, 19, and 20 are rejected under 35 USC 103 as being unpatentable over Pelletier et al. (US 2014/0076549 A1) (“Pelletier”) and in view of RODDY et al. (US 2011/0192594 A1) (“Roddy”).
Referring to claims 1 and 3: Pelletier teaches a method comprising:
optically interacting a set cement ¶ [0003], [0088] with a chemical filter and a detector that together are configured to detect a characteristic of the set cement, wherein optically interacting the set cement with the chemical filter comprises absorbing, by the chemical filter, at least a portion of an electromagnetic radiation having optically interacted with the set cement [0033], [0034], and [0088];
generating an output signal corresponding to the characteristic of the set cement detected by the chemical filter and the detector [0088]; and
receiving and processing the output signal with a signal processor to yield a value for the characteristic of the set cement [0055].
While Pelletier teaches the use of corrosion inhibitors [0002] and [0030], Pelletier does not specifically teach determining a presence or an extent of corrosion to the set cement based on the value of the characteristic of the set cement.  Roddy teaches a method comprising:
interacting a set cement with a detector that is configured to detect a characteristic of the set cement [0072];
generating an output signal corresponding to the characteristic of the set cement detected by the detector [0072];
receiving and processing the output signal with a signal processor to yield a value for the characteristic of the set cement [0072];
determining a presence or an extent of corrosion to the set cement based on the value of the characteristic of the set cement [0192]-[0193]; and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Pelletier to include determining a presence or an extent of corrosion to the set cement as taught by Roddy in order to determine the integrity of the cement and/or the need for repairs.
Referring to claims 9 and 11: Pelletier teaches an apparatus comprising:
an optical analysis device [0009] comprising at least one chemical filter and at least one detector [0033], [0034], and [0088];
a signal processor [0055];
a processor [0055]; and
a computer-readable medium having instructions stored thereon [0055], [0057] that are executable by the processor to cause the apparatus to,
optically interact a set cement [0003], [0088] with the optical analysis device to detect a characteristic of the set cement, wherein the instructions to cause the apparatus to optically interact the set cement with the optical analysis device comprises instructions to cause absorption, by the at least one chemical filter, of at least a portion of an electromagnetic radiation having optically interacted with the set cement [0033], [0034], and [0088];
generate an output signal corresponding to the characteristic of the set cement detected by the at least one chemical filter and the at least one detector [0088];
process the output signal with the signal processor to yield a value for the characteristic of the set cement [0055].

an optical device [0053] comprising at least one detector [0072];
a processor [0072]; and
a computer-readable medium having instructions stored thereon that are executable by the processor [0042] to cause the apparatus to,
interact a set cement with the device to detect a characteristic of the set cement [0072];
generate an output signal corresponding to the characteristic of the set cement detected by the at least one detector [0072];
process the output signal with the signal processor to yield a value for the characteristic of the set cement [0072]; and
determine a presence or an extent of corrosion to the set cement based on the value of the characteristic of the set cement [0192]-[0193];
wherein the computer-readable medium further comprises instructions executable by the processor to cause the apparatus to correlate the presence or the extent of corrosion with a location of the set cement [0192].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Pelletier to include a processor that determines a presence or an extent of corrosion to the set 
Referring to claims 17 and 19: Pelletier teaches a non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device [0055], [0057] to perform operations comprising:
optically interacting a set cement [0003], [0088] with an optical analysis device [0009], wherein the optical analysis device comprises chemical filter and a detector that together are configured to detect a characteristic, wherein the instructions to cause the computing device to optically interact the set cement with the optical analysis device comprise instructions to cause absorption, by the chemical filter, of at least a portion of an electromagnetic radiation having optically interacted with the set cement [0033], [0034], and [0088];
generating an output signal corresponding to the characteristic of the set cement detected by the chemical filter and the detector [0088]; and
processing the output signal with a signal processor to yield a value for the characteristic of the set cement [0055].
While Pelletier teaches the use of corrosion inhibitors [0002] and [0030], Pelletier does not specifically teach determining a presence or an extent of corrosion to the set cement based on the value of the characteristic of the set cement.  Roddy teaches a device to perform operations comprising:
optically [0053] interacting a set cement with an optical device [0072];
generating an output signal corresponding to the characteristic of the set cement detected by a detector [0072];

determining a presence or an extent of corrosion to the set cement based on the value of the characteristic of the set cement [0192]-[0193];
further comprising instructions executable by the computing device to perform operations comprising correlating the presence or the extent of corrosion with a location of the set cement [0192].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelletier to include determining a presence or an extent of corrosion to the set cement as taught by Roddy in order to determine the integrity of the cement and/or the need for repairs.
Referring to claims 4 and 13: Pelletier teaches the characteristic of the set cement is a concentration of an analyte [0029] and [0038], the analyte being selected from the group consisting of calcium oxide, carbonate [0030], and bicarbonate.
Referring to claims 5, 14, and 20: While Pelletier teaches instructions executable by the processor to cause the apparatus to perform a remedial operation on the set cement [0052] and [0088], Pelletier does not specifically teach performing a remedial operation on the set cement based on the presence or the extent of corrosion.  Roddy teaches performing a remedial operation on the set cement based on the presence or the extent of corrosion [0192]-[0193].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Pelletier to include performing a remedial operation on the set 
Referring to claims 6 and 15: Pelletier teaches the chemical filter comprises a sensing layer comprising one or more films [0042].
Referring to claim 7: Pelletier teaches the set cement is in an annulus defined by a wellbore and a casing [0002] and [0078].
Referring to claims 8 and 16: Pelletier teaches the output signal is a reflected electromagnetic radiation, a transmitted electromagnetic radiation, or a dispersed electromagnetic radiation [0033], [0034].
Referring to claim 12: Pelletier teaches an electromagnetic radiation source arranged to optically interact light with the set cement, the at least one chemical filter, and the at least one detector [0035] and [0088].
Allowable Subject Matter
Claims 2, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed January 7, 2021, with respect to the objection to claim 9, as well as the 35 USC 112 rejections, have been fully considered and are persuasive.  The objection to claim 9, as well as the 35 USC 112 rejections, have been withdrawn. 
Applicant's arguments filed January 7, 2021 regarding the rejections under 35 USC 103 as being unpatentable over Pelletier and in view of Roddy have been fully The examiner agrees that for the majority of the time, Pelletier is analyzing cement in a non-set form.  However, Pelletier also expresses the importance of confirming the status of the cement setting process in order to perform subsequent subterranean operations.  “Performing an operation before the cement has set may cause damage to the cement and necessitate costly remedial operations” [0088].  So, as also stated in the interview on December 29, 2020, Pelletier teaches optically analyzing the status of the cement setting process, which would end with optically analyzing a set cement, especially in order to determine the proper, safe, and shortest timing for a subsequent operation.  This is also important for when the cement sets at a different rate than anticipated.  Without optically analyzing a set cement using in situ, real-time monitoring, Pelletier would not be able to confirm the status of the cement and therefore would not be able to confidently move forward with the subsequent operations.
Regarding applicant’s arguments that Roddy does not teach optically interacting a set cement with a chemical filter and a detector, the examiner would like to point out that there was no intention of relying on Roddy to teach optically interacting a set cement with a chemical filter and a detector.
Therefore, claims 1, 3-9, 11-17, 19, and 20 stand rejected under 35 USC 103 as being unpatentable over Pelletier and in view of Roddy as further explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


02 March 2021